DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/27/2021 has been entered.
Claims 1-3, 5, 7-9, 11-14, 23-24 and 26-28 have been amended. Claims 6, 10, 16-18 and 20-21 have been cancelled. Claims 1-5, 7-9, 11-15, 19 and 22-29 are pending. Claims 15, 19 and 22 are withdrawn from further consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/27/2021 have been fully considered but they are not persuasive.
Applicant's arguments filed 5/27/2021 have been fully considered but they are not persuasive.
The Applicant argues that the composite laminates formed according to the recited method are pre-formed to have a pre-defined three-dimensional shape and that none of the references teach pre-formed laminates that have a pre-defined three-dimensional shape.
The Applicant’s argument is not commensurate in scope to the claims. As written, the composite laminates are not required to be pre-formed to have a pre-defined three-dimensional shape. Furthermore, the Applicant states in the arguments [pg. 17] that SUHARA teaches the 
The Applicant also argues that claim 1 recites forming a first composite laminate and a second composite laminate as an additional step beyond the providing instruction steps, which clearly is not a purely mental step. Additionally, the step of providing the laminates is more than a mental or abstract step, as claim 1 recites providing physical objects (e.g., to a third party).
The Examiner respectfully disagrees. The mental steps of forming a catalog; determining a customized sequence; providing the first composite laminate and second composite laminate and providing instructions to assembling don’t appear to be integrated into a particular application. Although the instructions and materials are being provided, there is no actual assembly of the parts taking place. The step of forming the first composite laminate and the second composite laminate precedes the abstract idea. Furthermore, it is unclear in claim 1 if the actual forming step of the laminates is after the instructions. Also, having a catalog to choose from various customizations and having the customizations sent to a third party is a known concept. 
For the purpose of compact prosecution and moving forward with this application, there are three ways forward that we are recommending since the § 101 rejection is being maintained and the §101 expert that we have been communicating with does not agree that Applicant has overcome the §101 rejection with the newly added limitations to claim 1. 
One way we are recommending is to file a Continuation and have the claim written as a business method. The second way we recommend is to file a Divisional for the kit claims. The . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-9, 11-14, and 23-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “forming a catalog”; “determining a customized sequence” and “providing instructions”. The claims do not integrate these mental steps into a particular application – no action is done after you have “provided” the materials and instructions to a third party. That is, other than reciting “forming a catalog”, “determining a customized sequence” and “providing instructions”, nothing in the limitations encompasses the actual act of performing those limitations. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because “forming a catalog”, “determining a customized sequence”, “providing instructions” for assembling the two laminates together, “providing instructions” for using an adhesive between the first and second composite, and “providing instructions” to cure the adhesive, don’t actually recite actual steps of doing these actions, but rather a mental step of just providing the catalog and instructions – could be verbally, could be written. While the instructions and materials are provided, no actual assembly of the parts take place. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because forming the first 
Claims 2-5, 7-9, 11-14, and 23-28 are dependent on claim 1 and are similarly rejected because none of the dependent claims correct the deficiencies of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over SUHARA et al. (U.S. PGPUB 2014/0295124), hereinafter SUHARA, in view of Arbogast et al. (U.S. 7,870,005), hereinafter ARBOGAST, Yang et al. (U.S. PGPUB 2015/0099411), hereinafter YANG, Roberts et al. (U.S. PGPUB 2018/0094525), hereinafter ROBERTS, and Dew et al. (U.S. PGPUB 2018/0036973), hereinafter DEW.
Regarding claim 1, SUHARA teaches: A method (SUHARA teaches a method [Abstract; 0013]), comprising: forming a first composite laminate (first repairing plate (31) [0059]) and a second composite laminate (second repairing plate (32) [0059]), wherein each of the first composite laminate and the second composite laminate comprises one or more laminae of fully cured fiber-reinforced composite material (Items 31 and 32 are carbon fibers in sheet form and are heated to be cured [0061]), wherein each of the first composite laminate and the second composite laminate is flexible ([0064-0066]) such that each of the first composite laminate and the second composite laminate is configured to be selectively conformable to a respective radius of curvature (SUHARA teaches the first repairing (31) and second repairing plate (32) are conformable to a radius of curvature described in [0067[ and shown in [Fig. 1]), wherein each of the first composite laminate and the second composite laminate is three-dimensionally shaped [see Figure 1, [0064] teaches a thickness to the laminate making it 3D], with at least a respective first portion and a second portion arranged at a non-parallel angle with one another, and wherein the first composite laminate and the second composite laminate are configured to be assembled together to form a repair part (repairing patch (30) [0054]) configured to repair a damaged composite structure (damage hole (231) [0054]) (SUHARA teaches the repairing patch (30) includes a first repairing plate (31) and a second repairing plate (32) to fix a damage hole (231) [Fig. 1; 0013; 0057; 0059]); forming a catalog of first composite laminates and second composite laminates that are configured to be assembled together in a plurality of different orientations and combinations to create a plurality of different repair parts, wherein the plurality of different repair parts are selectively customizable; determining the customized sequence of one or more first composite laminates and one or more second composite laminates from the catalog, for forming the repair part; providing the first composite laminate and the second composite laminate to a third party (SUHARA implicitly teaches that the laminates would go to a third party to fix a damaged part.  The fact that it is going to an already present damaged part is a sufficient teaching to read on a third party as it is an established device to be worked upon.); and providing instructions for assembling the first composite laminate together with the second composite laminate to form the repair part configured to repair the damaged composite structure (SUHARA teaches the first repairing plate and second repairing plate form the repairing patch in order to repair the damaged hole [0054; Fig. 1]. SUHARA implicitly teaches assembling the repairing patch to repair the damaged hole as the repairing patch goes on , wherein the providing instructions for assembling the first composite laminate together with the second composite laminate comprises providing the customized sequence, and wherein the providing instructions comprises: providing instructions to use an adhesive between the first composite laminate and the second composite laminate, wherein the adhesive is configured to bond the first composite laminate to the second composite laminate when the adhesive is cured (SUHARA teaches the first repairing plate (31) and the second repairing plate (32) are laminated along with an adhesive film (34A) and an adhesive film (35A) [0072; Fig. 1, 2A-2B, 4]. SUHARA teaches an adhesive layer (35) is formed by heating and curing the adhesive film (35A) that is disposed between the first repairing plate (31) and the second repairing plate (32) [0076]. One of ordinary skill in the art would understand that curing the adhesive would inherently form the repair part.), thereby forming the repair part, and wherein the adhesive is configured to be cured at a first temperature that is less than a second temperature at which the first composite laminate and the second composite laminate were cured; and providing instructions to cure the adhesive at or below the first temperature, after the first composite laminate is assembled together with the second composite laminate using the adhesive.
SUHARA is silent to with at least a respective first portion and a second portion arranged at a non-parallel angle with one another; forming a catalog of first composite laminates and second composite laminates that are configured to be assembled together in a plurality of different orientations and combinations to create a plurality of different repair parts, wherein the plurality of different repair parts are selectively customizable; determining the customized sequence of one or more first composite laminates and one or more second composite laminates from the catalog, for forming the repair part; providing instructions for assembling the first composite laminate together with the second composite laminate to form the repair part configured to repair the damaged composite structure, wherein the providing instructions for assembling the first composite laminate together with the second composite laminate comprises providing the customized sequence, and wherein the providing instructions comprises: providing instructions to use an adhesive between the first composite laminate and the second composite laminate, wherein the adhesive is configured to bond the first composite laminate to the second composite laminate when the adhesive is cured, thereby forming the repair part, and wherein the adhesive is configured to be cured at a first temperature that is less than a second temperature at which the first composite laminate and the second composite laminate were cured; and providing instructions to cure the adhesive at or below the first temperature, after the first composite laminate is assembled together with the second composite laminate using the adhesive. Furthermore, SUHARA does teach the act of assembling the laminates to form a repairing patch and using an adhesive between the laminates, but is silent to the act of providing instructions for the acts to happen. SUHARA teaches only that the acts happen.
SUHARA does not explicitly teach the concept of a catalog and determining a customizable product. In the same field of endeavor, catalogs, ARBOGAST teaches a system for purchasing medical components and the system includes a catalog (501) of the various medical device components maintained in the central database (105) and the catalog is accessible through a practitioner user interface [Col. 14, lines 36-41, reads on the limitations of forming a catalog that has different parts]. ARBOGAST teaches once the desired items have been selected, they can be either be placed directly into the shopping cart or they can be customized using the customizer that can be customized via the customizer [Col. 14, lines 41-55, reads on limitations 
SUHARA and ARBOGAST do not explicitly teach providing instructions. In the same field of endeavor, composites, YANG teaches providing instructions [0048-0050]. YANG further teaches the instructions are providing for coupling a substrate to a prepreg that is provided [0031; 0035]. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify SUHARA and ARBOGAST, by providing instructions, as taught by YANG, in order to appropriately use the article as described [0031]. 
SUHARA is silent as to at least a respective first portion and a second portion arranged at a non-parallel angle with one another. In the same field of endeavor, repair patches, ROBERTS teaches a repair patch (110) that has several ceramic matrix composite (CMC) plies/laminates (104) [0035]. ROBERTS teaches the plies may be formed from a tape comprise ceramic fiber tows embedded in matrix material [0035]. ROBERTS shows that a first ply and second ply are three-dimensionally shaped and have a first portion and a second portion arranged 

    PNG
    media_image1.png
    608
    760
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date of the applicant’s invention to modify SUHARA, ARBOGAST and YANG, by having bends in the plies, as suggested by ROBERTS, in order to conform to the component’s shape [0044].
SUHARA does not explicitly teach wherein the adhesive is configured to be cured at a first temperature that is less than a second temperature at which the first composite laminate and the second composite laminate were cured. In the same field of endeavor, composites, DEW teaches curing a repair patch using high temperature curing and the cured prepreg patch is 
Regarding claim 3, SUHARA teaches: wherein the forming the first composite laminate comprises curing at least one first lamina and less than seven first laminae together (SUHARA teaches a first repairing plate (31) that is produced by laminating carbon fibers formed in a sheet form, impregnating a thermosetting resin in the laminated material, and heating this thermosetting resin to be cured [0061]), at or above the second temperature, to form the first composite laminate (SUHARA teaches the first repairing plate (31) is formed of a procured patch that is cured in advance before the repairing [0061]), and wherein the forming the second composite laminate comprises curing at least one second lamina and less than seven second laminae together, at or above the second temperature, to form the second composite laminate (SUHARA teaches a second repairing plate (32) that is produced by laminating carbon fibers formed in a sheet form, impregnating a thermosetting resin in the laminated material, and heating this thermosetting resin to be cured [0061]. SUHARA teaches the first repairing plate (31) and the second repairing plate (32) are formed of a procured patch that is cured in advance before the repairing [0061]). 
SUHARA does not explicitly teach the temperature of curing the repairing plates. In the same field of endeavor, repair patches, DEW teaches curing the prepreg patch (30) which 
Regarding claim 4, DEW further teaches: wherein the second temperature is at least 300 °F (149 °C), and wherein the first temperature is less than 275 °F (135 °C) (DEW teaches in additional embodiments that the first member (prepreg patch (30) [0030]) is cured at about 250°F - 350°F or more, which overlaps with the claimed range [0005; 0010]. Overlapping ranges are prima facie evidence of obviousness. DEW further teaches the second temperature (which Examiner is interpreting as first temperature) is room temperature [0005; 0008-0009], which is less than 275°F).
Regarding claim 12, SUHARA teaches: wherein the providing instructions to the third party to cure the adhesive comprises providing instructions to the third party for curing the adhesive while the first composite laminate, the second composite laminate, and the adhesive are assembled together to form a stacked assembly (SUHARA teaches the first repairing plate (31) and the second repairing plate (32) are formed of a procured patch that is cured in advance before the repairing [0061]. SUHARA teaches the adhesive film (34A), the first repairing plate (31), the adhesive film (35A), and the second repairing plate (32) are laminated in this order and a laminated body (36) is formed by the first and second repairing plates and the adhesive films [0088].), and while the stacked assembly is positioned apart from the damaged composite structure (SUHARA also teaches the laminated body (36) is then disponed on the surface of the outer panel of the repair target [0089; 0091]. It would be inherent that the stacked assembly is apart from the damaged structure before being disponed on the surface.).
SUHARA teaches the actions of forming the stacked assembly, but does not explicitly teach providing instructions for the action of forming the stacked assembly. In the same field of endeavor, composites. YANG teaches providing instructions [0048-0050]. YANG further teaches the instructions are providing for coupling a substrate to a prepreg that is provided [0031; 0035]). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify SUHARA, ARBOGAST, ROBERTS and DEW, by providing instructions, as taught by YANG, in order to appropriately use the article as described [0031]. Furthermore, it would be inherent to provide instructions to a third party.
Regarding claim 13, DEW teaches the prepreg patch in an autoclave for curing of the prepreg patch [0024]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify SUHARA, ARBOGAST, YANG and ROBERTS, by curing the repair patch in an autoclave, as suggested by DEW, in order to use high performance materials [0027] and have a high quality patch.
DEW teaches the action of putting ta prepreg patch of the stacked assembly in an autoclave, but is silent as to providing instructions for performing the act. SUHARA, ARBOGAST, ROBERTS and DEW do not explicitly teach providing instructions. In the same field of endeavor, composites. YANG teaches providing instructions [0048-0050]. YANG further teaches the instructions are providing for coupling a substrate to a prepreg that is provided [0031; 0035]). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify SUHARA, ARBOGAST ROBERTS and DEW, by 
Regarding claim 14, SUHARA teaches: further comprising providing instructions to the third party to fasten the repair part (repairing patch (30) [0054]) to the damaged composite structure (damage hole (231) [0054]) via one or more fasteners (sealant tape (43) [0092; Fig. 4]), such that the repair part spans a damaged portion of the damaged composite structure, thereby repairing the damaged composite structure (SUHARA teaches the laminated body (36) and the repair target portion (23) are covered with a heat-resistant film (41) and a clearance between the film (41) and the surface of the outer panel (2) is sealed with a sealant tape (43) annularly disposed around the repair target portion (23) [0092; Fig. 4], which Examiner is interpreting sealant tape as a fastener).
SUHARA does not explicitly teach providing instructions. In the same field of endeavor, composites, YANG teaches providing instructions [0048-0050]. YANG further teaches the instructions are providing for coupling a substrate to a prepreg that is provided [0031; 0035]). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify SUHARA, ARBOGAST, ROBERTS and DEW, by providing instructions, as taught by YANG, in order to appropriately use the article as described [0031]. Furthermore, it would be inherent to provide instructions to a third party.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over SUHARA et al. (U.S. PGPUB 2014/0295124), hereinafter SUHARA, Arbogast et al. (U.S. 7,870,005), hereinafter ARBOGAST, Yang et al. (U.S. PGPUB 2015/0099411), hereinafter YANG, Roberts et al. (U.S. PGPUB 2018/0094525), hereinafter ROBERTS, and Dew et al. (U.S. PGPUB 2018/0036973), hereinafter DEW, as applied to claim 1 above, and further in view of Dan-Jumbo et al. (U.S. 8,617,694), hereinafter DANJUMBO.
Regarding claim 2, YANG further teaches: wherein the providing the instructions to the third party for assembling the first composite laminate together with the second composite laminate comprises: providing instructions to the third party to orient the first composite laminate in a first orientation with respect to a longitudinal axis of the repair part; and providing instructions to the third party to orient the second composite laminate in a second orientation with respect to the longitudinal axis of the repair part (YANG teaches providing instructions [0048-0050]. YANG further teaches the instructions are providing for coupling a substrate to a prepreg that is provided [0031; 0035]). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify SUHARA, by providing instructions, as taught by YANG, in order to appropriately use the article as described [0031].
SUHARA, ARBOGAST, YANG, ROBERTS and DEW are silent as to the orientation of the composite laminates. In the same field of endeavor, composites, DANJUMBO teaches a first ply can have a zero degree fiber orientation relative to an orientation reference direction [Fig. 9; Col. 6, lines 61-65]. DANJUMBO further teaches that second ply can have a 45 degree fiber orientation [Fig. 10; Col. 6, lines 65-67]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify SUHARA, ARBOGAST, YANG, ROBERTS and DEW, by having plies/laminates in different orientations, as suggested by DANJUMBO, in order to control interlaminar fracture toughness [Col. 6, lines 43-48].
Claims 5, 8-9, 11 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over SUHARA et al. (U.S. PGPUB 2014/0295124), hereinafter SUHARA, Arbogast et al. (U.S. 7,870,005), hereinafter ARBOGAST, Yang et al. (U.S. PGPUB 2015/0099411), hereinafter YANG, Roberts et al. (U.S. PGPUB 2018/0094525), hereinafter ROBERTS, and Dew et al. (U.S. PGPUB 2018/0036973), hereinafter DEW, as applied to claim 1 above, and further in view of Tomblin et al. (U.S. 2017/0008184), hereinafter TOMBLIN.
Regarding claim 5, SUHARA teaches by changing the number of repairing plates, it is possible to repair multiple different portions requiring different out-of-plane stiffness [0019], indicating forming additional composite laminates, which would inherently have fiber-reinforced material as SUHARA teaches the repair plates are formed from fibers and resin and are pre-cured before repair [0013]. SUHARA further teaches the patch can be laid on a curved surface [Fig. 4], which would have several radiuses of curvature. 
In the alternative, if the Applicant argues that SUHARA does not teach additional composite laminates, TOMBLIN teaches multiple plies to be laid up individually over the damaged section [Figs. 1-3; 0029]. TOMBLIN teaches the plies could be laid up individually at the damaged section with adhesive applied between each ply [0029]. TOMBLIN teaches the cut plies (370) may be marked with orientation information or reference axis markings to allow the cut plies to be assembled during patch consolidation (380). Patch consolidation may be accomplished by a tool configured to arrange the plies according to the ply order and orientation alignment information provided in the patch model (340) in order to generate the repair patch (390) [0029] TOMBLIN shows the plies are stacked complementarily to each other [Fig. 1]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify SUHARA, ARBOGAST, YANG, ROBERTS and DEW, 
SUHARA, ARBOGAST, ROBERTS, DEW and TOMBLIN are silent as to providing instructions. In the same field of endeavor, composites, YANG teaches providing instructions [0048-0050]. YANG further teaches the instructions are providing for coupling a substrate to a prepreg that is provided [0031; 0035]. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify SUHARA, ARBOGAST, ROBERTS, DEW and TOMBLIN, by providing instructions, as taught by YANG, in order to appropriately use the article as described [0031].
Regarding claim 8, SUHARA teaches: wherein the forming the first composite laminate and the second composite laminate comprises forming a plurality of first composite laminates and a plurality of second composite laminates [0079], wherein at least some respective first composite laminates of the plurality of first composite laminates are different in one or more of size, shape, fiber orientation, number of laminae, and material composition from at least some respective second composite laminates of the plurality of second composite laminates (SUHARA teaches a plurality of prepared repairing plates have the same plate thickness with different diameters [0079]), wherein different respective first composite laminates of the plurality of first composite laminates are configured to be stacked together with different respective second composite laminates of the plurality of second composite laminates in a plurality of different sequences ((Only the required number of repairing plates have corresponding size to the size of the repair target portion (23) is selected among these repairing plates [0079]. First a size W of the repair target portion (23) is measured (measurement is carried out at the maximum width/distance of the outer skin damage hole (231) along the curved surface of the outer skin , and wherein the method further comprises storing the plurality of first composite laminates and the plurality of second composite laminates for later use (SUHARA also teaches using procured patch attains such advantages of securing stable quality of repairing and facilitating storage of repairing materials [0006]. Therefore, it would be obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to store the retaining plates not chosen for the repair patch, as it is known in the art to do so. See KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).).
In the alternative, if the Applicant does not agree that SUHARA teaches different first composite laminates are stacked with different second composite laminates in different sequences, in the same field of endeavor, repair parts, TOMBLIN teaches the profile of any repair patch would need to account for different sized/shaped layers that must each be oriented appropriately relative to a common reference to ensure that the repair patch faithfully corresponds to the damaged area [0023]. Also, in Fig. 1 of TOMBLIN, the damaged areas is such that repair ply layers much have different corresponding diameters [0023]. TOMBLIN also teaches in some embodiments, the process could accept repair material identical or different either in form or thickness over the parent material and damage of odd or irregular shapes [0021]. TOMBLIN further teaches generating a patch model of a repair patch including size and 
Regarding claim 9, TOMBLIN further teaches: wherein the forming the catalog of first composite laminates and second composite laminates comprises forming the catalog of the plurality of first composite laminates and the plurality of second composite laminates (TOMBLIN teaches, in some cases, a database may be accessed that includes parent ply information (25) for a plurality of aircraft components [0027]. Obtaining the parent ply information may include retrieving the parent ply information form a database storing composite structure ply information for each of a plurality of aircraft or aircraft components [0047; 0027]. TOMBLIN also teaches the method may include obtaining scanned data indicative of a shape, size and/or contours of the damaged area of a composite structure, obtaining parent ply information of the damaged composite structure, and generating a patch model of a repair patch including size and shape definition for each a plurality of plies based on the scanned data and the parent ply information [0046], indicating that it is customizable); and wherein the customized sequence comprise at least two different shapes or fiber orientations of first composite laminates and second composite laminates from the catalog (TOMBLIN teaches a cutting tool located remote from the location of the composite structure and configured to receive cutting files based on the patch model to generate a plurality of cut plies that are separately cut and assembled remote from the location of the composite structure [claim 7; 0006]. TOMBLIN further teaches 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify SUHARA, ARBOGAST, YANG, ROBERTS and DEW, by having a catalog and customizable plies, as suggested by TOMBLIN, in order to consolidate repair patches with greater precision and speed [0004; 0024], and be reliable and efficient [0021].
Regarding claim 11, SUHARA teaches a repairing patch (30) comprises two repairing plates (31, 32) [0054], but is silent as to shipping the item from a catalog to a third party, wherein the determining the customized sequence is performed in parallel with the shipping. In the same field of endeavor, catalogs, ARBOGAST teaches a practitioner ordering customized items from a central database (105) [Col. 14, lines 36-55] and the vendor will fabricate the desired devices and ship them to the practitioner to deliver to the patient [Col. 8, lines 60-64]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s 
In the alternative,  TOMBLIN further teaches: further comprising shipping the one or more first composite laminates and the one or more second composite laminates from the catalog to the third party, wherein the determining the customized sequence is performed in parallel with the shipping (TOMBLIN teaches scanned data may be sent to a repair depot at which location files, to cut repair plies, may be generated for guiding a cutter and a mode (e.g., CAD drawings for plies and adhesive) may be sent to the textile cutting tool to produce each of the plies and adhesive. The cutting is conducted and then the cut plies can be consolidated and packed. The repair patch can then be shipped back to the field or location where the repair will take place [0031-0032]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify SUHARA, ARBOGAST, YANG, ROBERTS and DEW, by having composites in different sequences, as suggested by TOMBLIN, in order to consolidate repair patches with greater precision and speed [0004; 0024], and be reliable and efficient [0021]. 
Regarding claim 24, SUHARA implicitly teaches the repairing patch (30) is assembled prior to putting on the damaged hole [0054], but does not explicitly teach curing the repairing patch on the surface of the damage structure. TOMBLIN teaches positioning the repair patch on the damaged composite structure and curing in place [0033]. TOMBLIN teaches an adhesive layer may be placed on the scarfed area prior to laying up the repair plies onto the scarfed surface [0033; claims 13-14]. The scarfed surface being interpreted as a tooling surface for the repair part as the repair patch is cured. It would have been obvious to one of ordinary skill in the art at 
SUHARA, ARBOGAST, ROBERTS, DEW and TOMBLIN do not explicitly teach providing instructions. In the same field of endeavor, composites, YANG teaches providing instructions [0048-0050]. YANG further teaches the instructions are providing for coupling a substrate to a prepreg that is provided [0031; 0035]). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify SUHARA, ARBOGAST, ROBERTS, DEW and TOMBLIN, by providing instructions, as taught by YANG, in order to appropriately use the article as described [0031]. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over SUHARA et al. (U.S. PGPUB 2014/0295124), hereinafter SUHARA, Arbogast et al. (U.S. 7,870,005), hereinafter ARBOGAST, Yang et al. (U.S. PGPUB 2015/0099411), hereinafter YANG, Roberts et al. (U.S. PGPUB 2018/0094525), hereinafter ROBERTS, Dew et al. (U.S. PGPUB 2018/0036973), hereinafter DEW, and Tomblin et al. (U.S. 2017/0008184), hereinafter TOMBLIN, as applied to claim 5 above, and further in view of Dan-Jumbo et al. (U.S. 8,617,694), hereinafter DANJUMBO.
Regarding claim 7, SUHARA teaches the act of assembling the repairing patch [0054]. SUHARA implicitly teaches assembling the repairing patch to repair the damaged hole as the repairing patch goes on an established device to be worked upon. SUHARA, ARBOGAST, ROBERTS, DEW and TOMBLIN are silent as to providing instructions. In the same field of endeavor, instructions, YANG teaches: wherein the providing the instructions to the third party for assembling the one or more additional composite laminates together with the first composite laminate and the second composite laminate to form the repair part comprises providing instructions to the third party to stack the first composite laminate, the second composite laminate, and the one or more additional composite laminates such that respective adjacent composite laminates alternate between being oriented in a first orientation and being oriented in a second orientation such that the first composite laminate is oriented in the first orientation, the second composite laminate is oriented in the second orientation, and at least one of the one or more additional composite laminates is oriented in the first orientation, wherein the first orientation is different from the second orientation (YANG teaches providing instructions [0048-0050]. YANG further teaches the instructions are providing for coupling a substrate to a prepreg that is provided [0031; 0035]). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify SUHARA and DEW, by providing instructions, as taught by YANG, in order to appropriately use the article as described [0031]. Furthermore, it would be inherent to providing instructions to a third party.
YANG is silent as to orientation. In the same field of endeavor, composites, DANJUMBO teaches multiple plies are stacked up [Fig. 7]. DANJUMBO also teaches the multiple plies are orientated in specific orientations, such as a first ply in a first direction, a second ply in a second direction, and the last ply back in a first direction [Figs. 8-12; Col. 6, lines 61-67 – Col. 7, lines 1-10]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify SUHARA, ARBOGAST, YANG, ROBERTS and DEW, by having plies/laminates in different orientations, as suggested by DANJUMBO, in order to control interlaminar fracture toughness [Col. 6, lines 43-48].
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over SUHARA et al. (U.S. PGPUB 2014/0295124), hereinafter SUHARA, Arbogast et al. (U.S. 7,870,005), hereinafter ARBOGAST, Yang et al. (U.S. PGPUB 2015/0099411), hereinafter YANG, Roberts et al. (U.S. PGPUB 2018/0094525), hereinafter ROBERTS, and Dew et al. (U.S. PGPUB 2018/0036973), hereinafter DEW, as applied to claim 1 above, and further in view of Plokker (U.S. PGPUB 2014/0017037) hereinafter PLOKKER.
Regarding claim 23, SUHARA, ARBOGAST, YANG, ROBERTS and DEW teach all the limitations of the claimed invention as stated above, including assembling the first composite together with a second composite laminate to form a repair part (SUHARA teaches a repairing patch (30) that includes a first repairing plate (31) and a second repairing plate (32) [0059]. The first repair plate (31) is a first laminate and the second repairing plate (32) is the second laminate), providing instructions [YANG: 0031; 0035; 0048-0050; Furthermore, it would be inherent to provide instructions to a third party.], but do not teach to fasten the plurality of repair parts to the damaged composite structure such that at least one area of overlap is formed between a first respective repair part of the plurality of repair parts and a second respective repair part of the plurality of repair parts.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over SUHARA et al. (U.S. PGPUB 2014/0295124), hereinafter SUHARA, Arbogast et al. (U.S. 7,870,005), hereinafter ARBOGAST, Yang et al. (U.S. PGPUB 2015/0099411), hereinafter YANG, Roberts et al. (U.S. PGPUB 2018/0094525), hereinafter ROBERTS, and Dew et al. (U.S. PGPUB 2018/0036973), hereinafter DEW, as applied to claim 1 above, and further in view of Ackerman et al. (U.S. PGPUB 2015/0251401) hereinafter ACKERMAN.
Regarding claim 25, SUHARA, ARBOGAST, YANG, ROBERTS and DEW teach fasteners [SUHARA; 0092], but are silent as to the fastener comprising a bolt. In the same field of endeavor, composites, ACKERMAN teaches fasteners (12) can comprise a bolt. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify SUHARA, ARBOGAST, YANG, ROBERTS and DEW to substitute the fasteners to comprise bolts, as suggested by ACKERMAN, as bolts are known in the art to be used as fasteners. See KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007) ("A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.").
Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over SUHARA et al. (U.S. PGPUB 2014/0295124), hereinafter SUHARA, Arbogast et al. (U.S. 7,870,005), hereinafter ARBOGAST, Yang et al. (U.S. PGPUB 2015/0099411), hereinafter YANG, Roberts et al. (U.S. PGPUB 2018/0094525), hereinafter ROBERTS, and Dew et al. (U.S. PGPUB 2018/0036973), hereinafter DEW, as applied to claim 1 above, and further in view of Tomblin et al. (U.S. 2017/0008184), hereinafter TOMBLIN and Plokker (U.S. PGPUB 2014/0017037) hereinafter PLOKKER.
Regarding claim 26, SUHARA teaches assembling the repairing patch (30) with repairing plates (31, 32) [0054] and teaches the laminate has a thickness making it three-dimensional [0064]. SUHARA, ARBOGAST, ROBERTS and DEW are silent as to providing instructions. In the same field of endeavor, YANG teaches: wherein the repair part is a first repair part, the method further comprising: providing instructions to the third party for assembling a second repair part from one or more composite laminates, wherein the second repair part is three-dimensionally shaped; and providing instructions to the third party to assemble the first repair part and the second repair part together such that the first repair part overlaps the second repair part (YANG teaches providing instructions [0048-0050]. YANG further teaches the instructions are providing for coupling a substrate to a prepreg that is provided [0031; 0035]). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify SUHARA, ARBOGAST, ROBERTS and DEW, by providing instructions, as taught by YANG, in order to appropriately use the article as described [0031].
SUHARA is silent as to teaching a second repair patch. In the same field of endeavor, repair patches, TOMBLIN teaches several repair patches can be provided for structures [0002; 0019]. It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify the method of SUHARA, by producing a second repair patch, as suggested by TOMBLIN, in order to repair complex structures [0002] and cut and consolidate repair patches with greater precision and result in more cost effective repairs [0004]. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to duplicate a second repair patch, since it has been held that a mere duplication of working parts involves only routine skill in the art. One would have been 
SUHARA, ARBOGAST, YANG, ROBERTS, DEW and TOMBLIN are silent as to two repair patches overlapping. In the same field of endeavor, repair parts, PLOKKER teaches two patches (200, 202) to repair the damaged region (104), which are overlapping [Fig. 2B; 0040], and each patch is composite material [0012-0013]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify SUHARA, ARBOGAST, YANG, ROBERTS, DEW and TOMBLIN, by having two composites overlapping each other, as suggested by PLOKKER, in order to decrease weight disadvantages [0008; 0010].
Regarding claim 27, SUHARA teaches assembling the repairing patch (30) with repairing plates (31, 32) [0054] and teaches the laminate has a thickness making it three-dimensional [0064]. SUHARA, ARBOGAST, ROBERTS and DEW are silent as to providing instructions. In the same field of endeavor, YANG teaches: providing instructions to the third party for assembling a plurality of repair parts from one or more composite laminates, wherein each repair part of the plurality of repair parts is three- dimensionally shaped; and providing instructions to the third party to assemble the plurality of repair parts together such that each respective repair part overlaps at least one other respective repair part (YANG teaches providing instructions [0048-0050]. YANG further teaches the instructions are providing for coupling a substrate to a prepreg that is provided [0031; 0035]). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify SUHARA, ARBOGAST, ROBERTS, TOMBLIN and DEW, by providing instructions, as taught by YANG, 
SUHARA, ARBOGAST, YANG, ROBERTS, DEW and TOMBLIN are silent as to two repair patches overlapping. In the same field of endeavor, repair parts, PLOKKER teaches two patches (200, 202) to repair the damaged region (104), which are overlapping [Fig. 2B; 0040], and each patch is composite material [0012-0013]. PLOKKER also shows that the patches are three-dimensional [Fig. 2b]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify SUHARA, ARBOGAST, YANG, ROBERTS, TOMBLIN and DEW, by having two composites overlapping each other, as suggested by PLOKKER, in order to decrease weight disadvantages [0008; 0010].
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over SUHARA et al. (U.S. PGPUB 2014/0295124), hereinafter SUHARA, Arbogast et al. (U.S. 7,870,005), hereinafter ARBOGAST, Yang et al. (U.S. PGPUB 2015/0099411), hereinafter YANG, Roberts et al. (U.S. PGPUB 2018/0094525), hereinafter ROBERTS, and Dew et al. (U.S. PGPUB 2018/0036973), hereinafter DEW, as applied to claim 1 above, and further in view of Gilbreath (U.S. 5,269,861) hereinafter GILBREATH.
Regarding claim 28, YANG further teaches: providing instructions to the third party to remove a damaged portion of the damaged composite structure; and providing instructions to the third party to fasten the repair part to the damaged composite structure after the damaged portion is removed from the damaged composite structure (YANG teaches providing instructions [0048-0050]. YANG further teaches the instructions are providing for coupling a substrate to a prepreg that is provided [0031; 0035]). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to modify SUHARA and DEW, by providing 
SUHARA, ARBOGAST, YANG, ROBERTS and DEW are silent as to removing a damaged portion of the damaged composite and then fastening the repair part to the damaged composite after the damaged portion is removed. In the same field of endeavor, repairing, GILBREATH teaches a damaged portion is removed from the structure [Fig. 3; Col. 5, lines 4-11]. GILBREATH than teaches the patch member is fastened to the damaged wall after the damaged portion is removed [Figs. 4-9; Col. 5, lines 13-28]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify SUHARA, ARBOGAST, YANG, ROBERTS and DEW, by removing the damaged portion of the structure and then fastening the patch, as suggested by GILBREATH, in order to have the patch securely bond and become integral with the structure being repaired [Col. 2, lines 15-20] and restore the damaged section to near its original state and appearance [Col. 3, lines 43-45].
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over SUHARA et al. (U.S. PGPUB 2014/0295124), hereinafter SUHARA, in view of Roberts et al. (U.S. PGPUB 2018/0094525), hereinafter ROBERTS, and Dew et al. (U.S. PGPUB 2018/0036973), hereinafter DEW.
Regarding claim 29, SUHARA teaches: A method (SUHARA teaches a method [Abstract; 0013]), comprising: forming a first composite laminate (first repairing plate (31) [0059]) together with a second composite laminate (second repairing plate (32) [0059]) to form a repair part (repairing patch (30) [0054]_ configured to repair a damaged composite structure (damage hole (231) [0054]) (SUHARA teaches the repairing patch includes a first repairing plate , wherein the first composite laminate comprises one or more first laminae of fully cured fiber-reinforced composite material (item 31 is carbon fibers in sheet form and are heated to be cured [0061]), wherein the first composite laminate is flexible ([0064-0066] such that the first composite laminate is configured to be selectively conformable to a first radius of curvature (SUHARA teaches the first repairing plate (31) is conformable to a first radius of curvature described in [0067] and shown in Fig. 1]), and wherein the first composite laminate is three-dimensionally shaped (see Figure 1; [0064] teaches a thickness to the laminate making it 3D), with at least a first portion and a second portion arranged at a first non-parallel angle with one another, wherein the second composite laminate comprises one or more second laminae of fully cured fiber-reinforced composite material (item 32 is carbon fibers in sheet form and are heated to be cured [0061]), wherein the second composite laminate is flexible [0064-0066] such that the second composite laminate is configured to be selectively conformable to a second radius of curvature (SUHARA teaches the first repairing plate (32) is conformable to a first radius of curvature described in [0067] and shown in Fig. 1]), and wherein the second composite laminate is three-dimensionally shaped (see Figure 1; [0064] teaches a thickness to the laminate making it 3D), with at least a third portion and a fourth portion arranged at a second non-parallel angel with one another; applying an adhesive between the first composite laminate and the second composite laminate, wherein the adhesive is configured to bond the first composite laminate to the second composite laminate when the adhesive is cured, thereby forming the repair part (SUHARA teaches the first repairing plate (31) and the second repairing plate (32) are laminated along with an adhesive film (34A) and an adhesive film (35A) [0072; Fig. 1, 2A-2B, 4]. SUHARA teaches an adhesive layer (35) is formed by heating and curing the adhesive film , and wherein the adhesive is configured to be cured at a first temperature that is less than a second temperature at which the first composite laminate and the second composite laminate were cured; and curing the adhesive at or below the first temperature, after the first composite laminate is assembled together with the second composite laminate using the adhesive.
SUHARA is silent as to the first composite laminate is three-dimensionally shaped, with at least a first portion and a second portion arranged at a first non-parallel angle with one another and the second composite laminate is three-dimensionally shaped with at least a third portion and a fourth portion arranged ta a second non-parallel angle with one another. In the same field of endeavor, repair patches, ROBERTS teaches a repair patch (110) that has several ceramic matrix composite (CMC) plies/laminates (104) [0035]. ROBERTS teaches the plies may be formed from a tape comprise ceramic fiber tows embedded in matrix material [0035]. ROBERTS shows that a first ply is three-dimensionally shaped and has a first portion and a second portion arranged at a first non-parallel angle with one another [Fig. 7B, shown below with the first portion and second portion on either side of the bend, as described and shown from the Applicant’s specification [Figure 4; pg. 15, lines 1-10].

    PNG
    media_image1.png
    608
    760
    media_image1.png
    Greyscale

ROBERTS further shows that a second ply is three-dimensionally shaped and has a third portion and a fourth portion arranged at a second non-parallel angle with one another [Fig. 7B, shown below with the third portion and fourth portion on either side of the bend, as described and shown from the Applicant’s specification [Figure 4; pg. 15, lines 1-10]].

    PNG
    media_image2.png
    608
    760
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date of the applicant’s invention to modify SUHARA, by having bends in the plies, as suggested by ROBERTS, in order to conform to the component’s shape [0044].
SUHARA teaches curing the adhesive after the first composite laminate and second composite laminate are assembled together with the adhesive [0076], but does not explicitly teach wherein the adhesive is configured to be cured at a first temperature that is less than a second temperature at which the first composite laminate and the second composite laminate were cured. In the same field of endeavor, composites, DEW teaches curing a repair patch using high temperature curing and the cured prepreg patch is bonded to the contoured composite structure using room temperature or elevated temperature (i.e., less than service temperature) curable adhesive [0005; 0008; 0012-0013; 0019; 0027]. Therefore, the repair patch is curing the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE BEHA whose telephone number is (571)272-2529.  The examiner can normally be reached on MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conference using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 





/C.M./Examiner, Art Unit 1748                                                                                                                                                                                                        
                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748